DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-11 and 13-22 are allowable over the prior art of record. The closest prior art of record Johnson et al. (Publication Number 20180060037) teaches efficient data sharding that includes: receiving a dataset containing event data; identifying a classifier field of the dataset; identifying an event field of the dataset; generating a data structure for the dataset using the classifier field and the event field; and storing the dataset by partitioning the dataset into shards using the classifier field as a shard key and ordering data within each shard by the classifier field. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “receiving, at a data aggregation manager, an event from an activity tracking component where the activity tracking component is executed by a first electronic device communicatively coupled to a second electronic device that executes the data aggregation manager; generating, by the data aggregation manager, a first hash value based on a first identifier in the event; generating, by the data aggregation manager, a second hash value based on a second identifier in the event; storing, by the data aggregation manager, event message information to an entry of a metric storage database in a partition according to the first hash value and the second hash value, in response to determining the metric storage database does not include a prior copy of the event, where the entry can include event message information for multiple events having a same value of the first hash value or of the second hash value; and updating, by the data aggregation manager, a metric count for the entry, in response to storing the event message information to the entry”, and similarly in independent claims 10 and 19.
Dependent claims 2, 4-9, 11, 13-18 and 20-22 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198